AFFIRMED; Opinion Filed July 30, 2013.




                                           In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-00416-CR
                                     No. 05-12-00440-CR

                            JOE LOUIS RODRIGUEZ, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                    Trial Court Cause No. F10-45793-X & F12-00150-X

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                  Opinion by Justice Moseley
       Joe Louis Rodriguez pleaded guilty to robbery and, in a separate case, pleaded guilty to

burglary of a habitation. He elected to have the jury set his punishment; the jury sentenced him

to 65 years’ imprisonment in each case. He appeals both cases, complaining the trial court erred

by informing the jury about good conduct time. In his burglary case, he also complains the trial

court lacked jurisdiction to hear the case and render judgment. The background and facts of the

cases are well-known to the parties; thus, we do not recite them here in detail. Because all

dispositive issues are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.2(a),

47.4. We affirm the trial court’s judgment.

       The jury was instructed, in part: “Under the law applicable in this case, the defendant, if

sentenced to a term of imprisonment, may earn time off the sentence imposed through the award
of good conduct time.” See TEX. CODE CRIM. PROC. ANN. art. 37.07, § 4(a) (West Supp. 2012).

Rodriguez asserts he was ineligible for good conduct time and he suffered egregious harm

because of the trial court’s instruction. The State argues the trial court did not err because the

charge is required by the code of criminal procedure and binding precedent from the court of

criminal appeals.

       Rodriguez’s argument was rejected by the Texas Court of Criminal Appeals in Luquis v.

State, 72 S.W.3d 355 (Tex. Crim. App. 2002). In that case, the court acknowledged that the

instruction dictated by the code of criminal procedure may appear to be misleading and

inapplicable to some defendants. Id. at 363. Nonetheless, it construed article 37.07, section 4(a)

of the code of criminal procedure to be an absolute command that the good conduct time

instruction be given to the jury. Id. Accordingly, a trial court that gives the instruction does not

commit error. Id. We overrule appellant’s first points of error in his robbery and burglary cases.

       Rodriguez also argues the trial court lacked jurisdiction to hear the burglary case and

render judgment because the case was not transferred to its docket; therefore, the judgment is

void. Rodriguez asserts his burglary case was presented to Criminal District Court Number Five

of Dallas County, Texas, and jurisdiction vested in that court. The case later appeared on the

docket for Criminal District Court Number Six and it remained there through judgment.

However, he argues, the record does not show that jurisdiction was transferred by Criminal

District Court Number Five to Criminal District Court Number Six.

       Although the grand jury that returned the indictment in Rodriguez’s burglary case was

impaneled by Criminal District Court Number Five, the indictment in the clerk’s record shows it

originally was filed in Criminal District Court Number Six. There is no indication in the record

that the case was filed in Criminal District Court Number Five at any time. The record does not

support Rodriguez’s contention that jurisdiction ever vested in any court other than Criminal

                                                –2–
District Court Number Six. See, e.g., Bourque v. State, 156 S.W.3d 675, 678 (Tex. App.—

Dallas 2005, pet. ref’d) (“although a specific district court may impanel a grand jury, it does not

necessarily follow that all cases returned by that grand jury are assigned to that court.”).

Criminal District Court Number Six had jurisdiction and a transfer order was not required. We

overrule Rodriguez’s second issue.

       We affirm the trial court’s judgment.



                                                     /Jim Moseley/
                                                     JIM MOSELEY
Do Not Publish                                       JUSTICE
TEX. R. APP. P. 47




120416F.U05




                                               –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOE LOUIS RODRIGUEZ, Appellant                        On Appeal from the Criminal District Court
                                                      No. 6, Dallas County, Texas
No. 05-12-00416-CR         V.                         Trial Court Cause No. F10-45793-X.
                                                      Opinion delivered by Justice Moseley.
THE STATE OF TEXAS, Appellee                          Justices Bridges and Lang-Miers
                                                      participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of July, 2013.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




                                                –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOE LOUIS RODRIGUEZ, Appellant                        On Appeal from the Criminal District Court
                                                      No. 6, Dallas County, Texas
No. 05-12-00440-CR         V.                         Trial Court Cause No. F12-00150-X.
                                                      Opinion delivered by Justice Moseley.
THE STATE OF TEXAS, Appellee                          Justices Bridges and Lang-Miers
                                                      participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of July, 2013.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




                                                –5–